Citation Nr: 9930221	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for spinal degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION


The veteran served on active duty in the military from June 
1978 to September 1982.

In March 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the veteran's service connection 
claim for spinal degenerative disc disease.  At the same 
time, the RO denied the veteran's service connection claim 
for a nervous condition, denied the veteran's service 
connection claim for migraine headaches, granted the 
veteran's service connection claim for post operative 
residuals of a hysterectomy with bilateral salpingo-
oophorectomy and granted a 50 percent disability rating, 
denied the veteran's service connection claim for a hip 
condition, and granted the veteran's entitlement claim to 
special monthly compensation based upon anatomical loss of a 
creative organ.  The veteran timely appealed the denial of 
her claim for service connection for her spinal degenerative 
disc disease to the Board of Veterans' Appeals (Board).  In 
July 1998, she perfected her appeal as to this claim through 
the submission of VA Form 9.  She also filed a Notice of 
Disagreement with the denial of her claim for service 
connection for a nervous condition that same month.  The RO 
issued a Statement of the Case (SOC) regarding the nervous 
condition claim in August 1998; however, no Substantive 
Appeal was received.  As such, only the denial of the 
veteran's service connection claim for spinal degenerative 
disc disease, is before the Board for resolution.


FINDING OF FACT

There is no competent medical diagnosis of spinal 
degenerative disc disease.

CONCLUSION OF LAW

The claim for service connection for spinal degenerative disc 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual  Background

The veteran alleges that she has developed spinal 
degenerative disc disease, and that this condition is the 
result of an estrogen deficiency that is the result of her 
hysterectomy.  She indicates that her training as a Licensed 
Practical Nurse (L.P.N.) qualifies her to diagnose her 
condition and link it to her in-service operation (although 
she has not indicated that she has any special training in 
orthopedic medicine).  She also has explained that she has 
allowed her licensure to lapse, and is not currently employed 
in the medical profession.  

The veteran service medical records (SMRs) indicate that she 
underwent a hysterectomy during her active military service.  
These records do not reflect any diagnosis of degenerative 
disc disease. There is no current diagnosis of spinal 
degenerative disc disease of record, and there is no medical 
opinion of a nexus between any current disability experienced 
by the veteran and her in-service hysterectomy. 

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim is well 
grounded, then her appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to her claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As noted above, the veteran alleges that she suffers from 
degenerative disc disease of the spine, and that this 
condition is the result of her in-service hysterectomy.  
However, there is no competent medical evidence to support 
her assertions.  Significantly, she has not provided, or 
indicated the existence of, a competent medical diagnosis of 
the claimed condition, supported by x-ray studies.  
Furthermore, despite the veteran's assertions that she is 
competent to render such diagnosis and opinion as to medical 
nexus, she has not provided any objective evidence to 
establish that such is the case.  On the contrary, she has 
asserted that she has allowed her nurse's license to lapse, 
and has not indicated that she has any specific knowledge of, 
or training in orthopedic medicine.  Hence, her assertion as 
to either diagnosis of spinal degenerative disc disease or as 
to a relationship between that disability and her 
hysterectomy in-service, is insufficient to well ground her 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

In the absence of competent evidence of the claimed 
disability (and, if so, of a nexus between the disability and 
the veteran's military service), there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board emphasizes that evidence and not merely allegations 
must support a well-grounded claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for spinal degenerative disc disease is 
well grounded, VA is under no "duty to assist" her in 
developing the evidence pertinent to her claim.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make her claim well grounded.  See McKnight v. Gober, 
131 F.2d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified her in the 
June 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, she 
is not prejudiced by the Board's decision to deny her claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion as sufficient to inform her of 
the type of evidence that is necessary to make her claim well 
grounded and warrant full consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform her of the evidence necessary 
to support her claim, and the reasons why her current claim 
is inadequate.  See 38 U.S.C.A. § 5103(a).



ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for spinal degenerative disc 
disease is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

